Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall within ten days stipulate to reduce the verdict to the sum of $1,800 as of the date of the rendition thereof, in which event the judgment is modified accordingly, and as so modified is, together with the order, affirmed, without costs of this appeal to either party. This determination is based upon three items considered together: (1) The court’s cha go to the effect that in rendering a verdict the jury must take into consideration the fact of the plaintiff’s personal interest in the previous litigation; (2) the proof of the $8,000 inte, est of the plaintiff, and (3) the amount demanded in the complaint and the testimony of the various experts. All concur, except Thompson, J., who dissents and votes for affirmance. Present — Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ.